Case 1:18-CV-08250-.]SR Document 27 Filed 10/26/18 Page 1 of 7

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff, AFFIDAVIT OF MATTHEW
GRUCHEVSKY IN SUPPORT OF
EX PARTE APPLICATION FOR

PREJUDGMENT ATTACHMENT

V.

Cl-IARLES SHREl\/I,

Defendam. 1 8 CV 82 5 0

I, Matthew Gruchevsky, declare as follows:

WINKLEVOSS CAPITAL FUND, LLC, Case No.
i

 

l. l am a licensed CPA in the States of Florida and Connecticut. I received a B.S.,
magna cum laude, and an M.S. in Accounting from the University of Tampa. I am a member of
the American Institute of Certitied Public Accountants and the Connecticut Society of CPAS. I
joined Richard Paukner and Associates LLC in 2013, where I perform accounting, tax and advisory
Services to a broad-based clientele. Attached hereto as Exhibit 1 is a true and correct copy of my
C.V., which gives a more extensive overview of my professional background Except as to matters
stated on information and belief, I have personal knowledge of the information referenced herein
and could competently testify as to its truth if called to do so. As to matters stated on information
and beliel`, I am informed and believe them to be true.

2. In 2012, Winklevoss Capital Fund, LLC (“WCF”) entrusted Charles Shrem to
purchase bitcoin on its behalt`. Over a period of approximately five months, commencing in
September of 2012 and ending in February of 2013, WCF transferred $750,000 to Shrem via

itlnstantls..bank.accounts-

3. In early 2013, WCF retained Richard Paukner & Associates LLC to perform an

independent analysis of the WCF,-"Shrem transactions Specifically, WCF sought to determine

-1-

Case 1:18-CV-08250-.]SR Document 27 Filed 10/26/18 Page 2 of 7

whether it received the correct number of bitcoin for the $750,000 it sent to Shrem. After extensive
analysis of the documents provided to me, I have determined that Shrem failed to transfer
approximately 5,000 bitcoin to WCF from transactions dated September 12 through October 12,
2012.

4. 'I`o perform my analysis, I examined and utilized the following: (l) records
provided to me and WCF by Charles Shrem; (2) WCF banking records; (3) public bitcoin pricing
data available from intemet sources; and (4) activity summaries for each of the four Bitcoin
addressesl utilized by WCF to receive bitcoin from Shrem. I received documents from WCF’s
independent bookkeeper who maintained access to WCF bank accounts and transactional records.

5. Additionally, I met with Shrem on February 27, 2013, in person. At our meeting,
Shrem provided me with a general understanding of Bitcoin and the transactional modes in which
Bitlnstant, his company, operated (It is my understanding that BitInstant no longer exists.) During
the meeting, we reviewed an accounting that he provided to WCF. We verified the total number
of bitcoin he sent to WCF (39,876.34) by accessing four blockchain addresses where he sent
bitcoin to WCF.

6. WCF sent Shrem $750,000 in eight installments Five installments totaling
$250,000 were wired to Bitlnstant between September 12, 2012, and October lO, 2012. An
additional $500,000 was wired between December 28, 2012 and February 6, 2013. (Shrem’s
accounting for WCF acknowledges receiving all of these installments and provided the above

dates.)

 

' A Bitcoin address is a unique 341-character alphanumeric identifier that represents the possible
destination for a bitcoin payment. Like a routing number for a bank account, a bitcoin address will direct
the payment to the linked account.

-2_

Case 1:18-CV-08250-.]SR Document 27 Filed 10/26/18 Page 3 of 7

7. A chart Shrem provided to WCF to account for his bitcoin purchases lacked
substantial data for transactions dated September 12, 2012 through October 10, 2012,
corresponding to the first $250,000 sent to BitInstant. For these transactions, Shrem failed to
include a starting and ending balance after each transaction, and generally did not report the price
paid for bitcoin or the total amount he spent on each bitcoin transaction. These transactions
warranted the most attention, given the lack of details surrounding the purchases2

8. To determine whether there was a shortfall of bitcoin in Shrem’s accounting, I
focused on three broad categories of information:

a. Historical transaction data prepared and provided by Shrem (Exhibit 2)
recording the dates on which WCF transferred funds to BitInstant and also
transfers of bitcoin by BitInstant to Bitcoin addresses controlled by WCF.

b. WCF/Winklevoss records showing the dates and amounts of wire transfers to
Shrem for the purchase of bitcoin.

c. Historical bitcoin pricing data available at bitcoincharts.com (Exhibit 3), which
l was informed and believed is a reliable historical record of bitcoin prices at
the time.

9. My basic methodology was to track the following information during the relevant
period (September 12, 2012, and October 10, 2012):

a. I totaled the amount of WCF money in Shrem’s possession

 

2 I concluded that the later purchases of bitcoin from the $500,000 seemed reasonable, based on
comparing the chart Shrem provided to WCF that included the price paid for bitcoin with the historical
price of bitcoin on those days.

-3-

Case 1:18-cV-08250-.]SR Document 27 Filed 10/26/18 Page 4 of 7

10.

b. To determine amounts spent on bitcoin, I multiplied the price reported by Shrem

for purchases on a particular day, or an average price on that day, by the number
of bitcoin transferred by Shrem to a WCF-controlled address for that day.

I compared the amount of money sent from WCF to Shrem with the amount of
money that could be allocated to the bitcoin sent from Shrem to WCF. The
analysis yielded a monetary discrepancy consisting of a dollar figure of
approximately $61,000 for which no corresponding transfer of bitcoin is found,
as more fully described below. I used an average weighted closing price to
calculate the corresponding amount of missing bitcoin. I determined the
average weighted closing price by taking the weighted price3 for each date
during the 29-day relevant period, added them together, and divided by the total
number of days to determine the average weighted price of bitcoin for that
period. Based on this figure, I calculated that Shrem failed to account for

approximately 5,000 bitcoin.

My calculations using the weighted average of the daily price of bitcoin are

memorialized in Exhibit 4 at page 2. Exhibit 5 memorializes my analysis of the BTC high/low

average.

ll.

First, l added the sum of money sent from WCF to Shrem between September 12

and October 10, 2012 in five installments Each of WCF’s installments during this period was

$50,000, for a total of $250,000. 'I`hese calculations are noted on the left-hand side of Exhibit 5,

undentbe.headinglEundsfrom jhf_C_F.”

 

3 A weighted average price takes into consideration the volume of shares sold at certain prices.
'l`hus, the average price is the ratio of the value traded to total volume traded over a particular

time period,

_4-

Case 1:18-cV-08250-.]SR Document 27 Filed 10/26/18 Page 5 of 7

12. Second, I allocated dollar sums to transfers of bitcoin from Shrem to WCF for seven
transactions between September 22 and October 10, 2012, where Shrem provided either no dollar
amount for the purchases, or provided an unverified dollar amount. Specifically, l used an average
of the high and low price per bitcoin on the day of each transaction and multiplied that by the
number of bitcoin transferred to yield a price to allocate to Shrem’s purchases This resulted in a
total of$ l 25,654. This is reflected on the righthand side of Exhibit 5 under the heading “Allocation
of WCF Funds to BTC Purchases” for “Subtotal: BTC at historical trading prices.”

13. Next, I allocated an additional $63,166 that Shrem was able to verify having spent
on October 2 and October 3 on two bitcoin transactions on the Mt. Gox exchange. This is reflected
on the lower right-hand side of Exhibit 5, for “Subtotal: BTC identified from historical exchange.”

14. Adding $125,654 and $63,166 _ the amounts I was able to allocate to bitcoin
purchases based on bitcoin transfers from Shrem to WCF -_ I was able to allocate 5188,820 of
WCF funds spent to purchase bitcoin. This resulted in a shortfall of$61,180. This is reflected on
the last line of Exhibit 5 under “Total.”

15. Stated differently, of the $250,000 given to Shrem during the relevant period, he
could account for $188,820 worth of bitcoin purchases transferred to WCF. Assuming an average
weighted closing price of $12.15 during the period of September 12, 2012 through October 10,
2012 (see ‘[l 9.c.), the unaccounted $61,180 would have been able to purchase 5,035 additional
bitcoin at the time.

16. Even drawing all possible inferences in Shrem’s favor, there is a substantial
shortfall_between_ the number _of bitco_in th_a_t WCF received and the amount of money it sent to
Shrem between September 12 and October 10, 2012. During that period, Shrem acquired

15,237.07 bitcoin for WCF. Bitcoin reached a high of 312.89 per coin during this period. ln the

-5-

Case 1:18-cV-08250-.]SR Document 27 Filed 10/26/18 Page 6 of 7

highly unlikely event that Shrem purchased all of the bitcoin on behalf of WCF at the height of the
market price during this period as reported by bitcoincharts.com, the most Shrem could have spent
on the bitcoin is $196,405.83. This results in a shortfall of $53,594.17. I~Iad Shrem purchased
bitcoin at this highest intermediate price of $12.89, Shrem’s fails to account for 4,158 bitcion.

17. On or around March Sth, 2013, I took these conclusions to Shrem. I focused Shrem's
attention on the first tranche of investments (the period from September 12 through October 10,
2012). I indicated that I was comfortable With the dollar amounts assigned to the September 27th
and October 10th transactions based on the average high/low prices on those dates.

18. l further indicated to Shrem that l was able to estimate, with some certainty, the
amount spent for the 4,890 bitcoin transferred to WCF on October 2nd and 3rd. This was based on
my review of the historical transactions4 from the Mt. Gox exchange that Shrem made available
to me.

19. I then indicated that I accepted the valuation for the September 22nd and September
24th transactions

20. At this point, Shrem acknowledged that approximately $61,000 (or, approximately
5,000 bitcoin) was unaccounted for. Upon my inquiry as to whether WCF may be due additional
bitcoin, he firmly disagreed I then inquired if Shrem would be able to provide any additional
accounting information able to explain the shortfall. Shrem insisted that I had been provided with
everything l needed to trace the transactions

21. l suggested an alternative route would be to trace his wire receipts from his bank
account.to__his bitcoin exchange accounts and then trace transfers to WCF bitcoin addresses

According to Shrem, this investigative method would not prove usefi.ll, as Shrem either purchased

 

4 This is attached as Exhibit 6.

Case 1:18-cV-08250-.]SR Document 27 Filed 10/26/18 Page 7 of 7

the bitcoin in anticipation of a wire or shortly thereafter from a balance of cash held in his exchange
account

22. Ultimately, I relayed to Shrem that, absent further information, I would be unable
to account for approximately $61,000, or 5,000 bitcoin. This was largely due to the complete lack
of substantiation surrounding the transactions He then indicated that he would follow-up with me,
but I never heard from him. Shrem has never been able to provide any explanation for the
discrepancy.

23. In the absence of further documentation to explain the deficiency in bitcoin
transferred to WCF bitcoin addresses my professional opinion is that either (l) WCF failed to
receive the number of bitcoin it was entitled to receive (approximately 5,000 bitcoin) or (2) that
there remain unidentified monies not expended by Shrem that should have been credited to WCF
(or used to purchase bitcoin).

24. Based on the Gemini 4PM EST auction price of bitcoin on September 5, 2018, of
approximately 6,920 USD, 5,000 bitcoin would be currently worth an estimated $34,600,000 USD
as of September 5, 2018.

I declare under penalty of perjury under the laws of the United States and the State of New
York that the foregoing is true and correct to the best of my knowledge

Executed on September 6, 2018, in Greenwich, Connecticut.

M_atthew Gruchevsky, CP%

